Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the application 16/095,314 filed on 03/31/2021.
As per instant Amendment, Claims 1, 8, 18 and 37 have been amended; claims 2-7 and 19 have been canceled and Claims 38-44 have been added. 
Response to Arguments 
Applicants’ arguments, see pages 7-9 in Remarks, filed on 03/31/2021, with respect to claims 1-19 and 37 are rejected under 35 U.S.C.103 (a) as being unpatentable over Ronen (US 2015/0180890), in view of Anand (US 2010/0275262) and further in view of Tong (US 2010/0202502) and combination of other prior arts, have been fully considered and with the newly amended features, the arguments are persuasive. Accordingly, these rejections have been withdrawn.
Allowable Subject Matter
Claims 1, 8-18 and 37-44 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
Ronen (US 2015/0180890), in view of Anand (US 2010/0275262), in view of Tong (US 2010/0202502) and further in view of Clarkson (US 2014/0280428), alone or in combination fails to anticipate or render obvious the claim invention.  
Ronen (prior art of record) discloses determining a matrix representative of a reference dataset; generating, based at least on the matrix, a reduced dimension representation of the reference dataset, the reduced dimension representation having a fewer quantity of features than the reference dataset and classifying, based at least on the reduced dimension representation, a target computer program to determine whether the target computer program is malicious.
Anand (prior art of record) discloses determining a sketch matrix to approximate a matrix representation of a dataset and a sketch operator comprises multiplying the matrix representative of the reference dataset with a random projection matrix.
Tong (prior art of record) discloses wherein further discloses wherein the basis includes at least one pair of non-orthonormal vectors and orthonormalizing the basis for the approximation of the subspace.
Clarkson (prior art) discloses retrieving information using sparse sketches of a data matrix. the matrix, correspond to any type of data structure having a matrix configuration to store data such that the data is searchable by accessing one or both of information regarding a row or a column of the matrix.
Ronen, Anand, Tong and Clarkson teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 18 and 37.  For example, none of the cited prior art teaches or suggest the steps of determining, based on the sketch matrix, an orthonormal approximation of a range of the reference dataset; determining, based on the determined orthonormal approximation of the range of the reference dataset, an approximation of an intermediate dimensional feature space occupied by the reference dataset; determining, based on the intermediate dimensional feature space, an approximation of a basis of a feature space occupied by the reference dataset; generating, based on the basis of the feature space occupied by the reference dataset, a reduced dimension representation of the reference dataset; and classifying, based at least on the reduced dimension representation, a target computer program to determine whether the target computer program is malicious. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations of the independent claims, puts these claims in condition for allowance.
Claims 8-17 and 38-44 are directly or indirectly dependent upon claims 1 and 37 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907.  The examiner can normally be reached on M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 




/SANCHIT K SARKER/Examiner, Art Unit 2495              

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495